DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to Applicant’s Request for Reconsideration dated October 27, 2022.
2.	Claims 1-2, 4-12, 14-22, 24-30 are currently pending and have been examined.
3.	Claims 1-2, 4-6, 8, 10-12, 14-16, 18, 20-22, 24-26, 28 and 30 have been amended.
4.	Claims 3, 13 and 23 have been canceled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Broadest Reasonable Interpretation
6.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention.  

As in Claim 1:
“An application server maintained by a first commercial bank, the application server configured to (a) receive a transaction request from a first user’s digital wallet, and (b) issue a command causing at least one of a plurality of blockchains to execute a transaction in response to the transaction request…”.  Here, the italicized language reflects the intended use of the command that is configured to be issued.  Claim 11 recites a substantially similar issue which is being similarly interpreted.

As in Claims 2, 12 and 22: 
“wherein, the command issued by the application server causes the first subchain blockchain to execute the transaction, where a detail of the transaction request defines a proposed transaction involving a transfer of the first type of CBDC from the first user’s digital wallet with the first commercial bank into another digital wallet held by another user of the first commercial bank.

As in Claims 4, 14 and 24: 
wherein, responsive to a detail of the transaction request defines a proposed transaction involving a transfer of the first type of CBDC from the first user’s digital wallet with the first commercial bank into another digital wallet held by another user at a second commercial bank, the application server issues one or more commands causing (1) the first subchain blockchain to execute a first subtransaction that debits a designated amount of the first type of CBDC from the first user’s digital wallet with the first commercial bank, (2) the second subchain blockchain to execute, simultaneously with the first subtransaction, a second substransaction that credits the designated amount of the first type of CBDC to the another user’s digital wallet with the second commercial bank, and (3) the first consortium blockchain to settle, in real-time, upon completion of the first subtransaction and the second subtransaction, the transaction.

As in Claims 5, 15 and 25: 
wherein, responsive to a detail of the transaction request defines a proposed transaction involving an exchange of a designated amount of the first type of CBDC in the first user’s digital wallet for an amount of the second type of CBDC held in a second digital wallet, the application server issues (1) a command causing one or more of the first subchain blockchain and the second subchain blockchain to execute a first subtransaction causing the designated amount of the first type of CBDC to be debited from a digital wallet of the first user that is configured to hold the first type of CBDC, (2) a command causing, simultaneously with the first subtransaction, a corresponding amount of the second type of CBDC to be credited to a digital wallet of the first user that is configured to hold the second type of CBDC, and (3) a command causing one or more of the first subchain blockchain, the second subchain blockchain, the first consortium blockchain, and the second consortium blockchain, to settle, in real-time, upon completion of the first subtransaction, the proposed transaction.

As in Claims 8, 18 and 28: 
wherein, responsive to a detail of the transaction request defines a proposed transaction involving an exchange of a designated amount of the first type of CBDC in the user’s digital wallet for an amount of a first type of fiat currency or a second type of fiat currency, the application server issues (1) a command causing one or more of the first subchain blockchain and the second subchain blockchain to execute a first subtransaction causing the designated amount of the first type of CBDC to be debited from a digital wallet of the user configured to hold the first type of CBDC, (2) a command initiating, simultaneously with the first transaction, a corresponding amount of the first type of fiat currency or the second type of fiat currency to be  provided to the user, and (3) issue a command causing (a) one or more of the first subchain blockchain, the second subchain blockchain, and the first consortium blockchain to settle, in real-time, upon completion or the first subtransaction, the proposed transaction or (b) one or more of a non-blockchain supported system and a legacy system of the first commercial bank to settle the proposed transaction in accordance with a predefined time interval; 
As in Claims 10, 20 and 30: 
wherein one or more of account holders and commercial banking partners of the first commercial bank submit transaction requests using a digital wallet or API configured to transmit the transaction requests to with the application server maintained by the first commercial bank.

As in Claim 21:
“operating an application server maintained by a first commercial bank to (a) receive a transaction request from a first user’s digital wallet, and (b) issue a command causing at least one of a plurality of blockchains to execute a transaction in response to the transaction request…”.  Here, the italicized language reflects the intended use of the command that is configured to be issued.  

Claim Objections
7.	Claims 6, 16 and 26 are objected to because of the following informalities: Claim 26 has been labeled as “Currently Amended” however there is no apparent amendment is observed in the claim.  Further, substantially similar claims 6 and 16 respectively, have had no amendments made to the claims, thus Examiner is assuming, for purposes of examination, that this is a clerical error and that no amendments were intended to be made. However, appropriate correction and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.            Claims 1-2, 4-12, 14-22, 24-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims 1, 11 and 21 recite receive a transaction request from a first user wallet and issue a command to execute a transaction in response to the transaction request; wherein the transaction request received from the first user is generated through one or more of a wallet made available to the first user by the first commercial bank, the wallet couplable with any one or more accounts at one or more of the first commercial bank, the second commercial bank and any other participating commercial bank, and a wallet made available to the first user by a third party which is couplable with one or more of the first commercial bank and the second commercial bank; 
wherein a command is based on one or more details of the transaction request; and wherein the transaction request is received through a communication from the first user’s wallet, a communication from the first user’s wallet through syncing between the user’s wallet and one or more of an ATM unit, a wallet of another user, a wallet of a participating commercial bank and a bank teller.
	The series of steps recited above describes a fundamental economic practice; commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention discloses substantially similar system, computer readable medium and method claims reciting to receive a transaction request from a first user wallet and issue a command to execute a transaction in response to the transaction request; wherein the transaction request received from the first user is generated through one or more of a wallet made available to the first user by the first commercial bank, the wallet couplable with any one or more accounts at one or more of the first commercial bank, the second commercial bank and any other participating commercial bank, and a wallet made available to the first user by a third party which is couplable with one or more the first commercial bank and the second commercial bank; wherein a command is based on one or more details of the transaction request; and wherein the transaction request is received through a communication from the first user’s wallet, a communication from the first user’s wallet through syncing between the user’s wallet and one or more of an ATM unit, a wallet of another user, a wallet of a participating commercial bank and a bank teller via a series of steps.   Currently, the computer readable medium claims also have separate rejections as being non-statutory (as disclosed below) however Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited above describes a fundamental economic practice; commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
Claim 1 recites an application server, a first user’s digital wallet, at least one of a plurality of blockchains; a first subchain blockchain; a second subchain blockchain, a first consortium blockchain involving a first type of CBDC, the first consortium blockchain hosted on a plurality of nodes; a second consortium blockchain involving a second type of CBDC, the second consortium blockchain hosted on a plurality of nodes; an ATM unit; a digital wallet of another user; a digital wallet of a participating commercial bank; and a bank teller terminal device. 
Claim 11 recites a nontransitory computer readable storage medium including instructions; one or more processors; an application server; a first user’s digital wallet; a plurality of blockchains; a first subchain blockchain; a second subchain blockchain; a first consortium blockchain involving a first type of CBDC, the first consortium blockchain hosted on a plurality of nodes; a second consortium blockchain involving a second type of CBDC, the second consortium blockchain hosted on a plurality of nodes; an ATM unit; a digital wallet of another user; a digital wallet of a participating commercial bank; and a bank teller terminal device.
Claim 21 recites an application server, a first user’ digital wallet; at least one of a plurality of blockchains; a first subchain blockchain; a server; a second subchain blockchain; a first consortium blockchain involving a first type of CBDC, the first consortium blockchain hosted on a plurality of nodes; a second consortium blockchain involving a second type of CBDC, the second consortium blockchain hosted on a plurality of nodes; an ATM unit; a digital wallet of another user; a digital wallet of a participating commercial bank; and a bank teller terminal device.
The claims recite an application server, a nontransitory computer readable storage medium; one or more processors; a server, a plurality of nodes, an ATM unit and a bank teller terminal device and are applying generic computer components to the recited abstract limitations.  The recited first user’s digital wallet, instructions; at least one of a plurality of blockchains, a first and second subchain blockchain, a first consortium blockchain involving a first type of CBDC, a second consortium blockchain involving a second type of CBDC, a digital wallet of another user, and a digital wallet of a participating commercial bank appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite an application server, a nontransitory computer readable storage medium; one or more processors; a plurality of nodes, an ATM unit, a bank teller terminal device, a first user’s digital wallet; instructions; at least one of a plurality of blockchains, a first and second subchain blockchain, a server, a first consortium blockchain involving a first type of CBDC, a second consortium blockchain involving a second type of CBDC, a digital wallet of another user, and a digital wallet of a participating commercial bank which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 11 and 21 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIGs. 5A-5C illustrate a system similar in architecture to the system in FIG. 1, but depicting added detail and providing an example where such architecture is extended to a third jurisdiction (the same type of extension being applicable to any N-number of jurisdictions). FIG. 5A illustrates an three jurisdiction/three CBDC example system 300-1 in accordance with one or more embodiments of the present disclosure. System 300-1 includes one or more central bank nodes 302 associated with a first central bank, one or more central bank nodes 304 associated with a second central bank, and one or more central bank nodes 306 associated with a third central bank.” (See Applicant Specification paragraph 88)

“Any one of the aforementioned “nodes” may be configured to host all or part of a blockchain for processing transactions that utilize CBDC, including as described in the nonlimiting examples provided herein. A network participant may provide (or otherwise be associated with) a single node, or may provide (or otherwise be associated with) a plurality of nodes. Nodes may be embodied in one or more physical and/or virtual servers, including as described in the nonlimiting examples provided herein. Together, collections of nodes within the system 300-1 may embody all or part of one or more of the blockchains configured to process the CBDC based transactions contemplated by the present disclosure.” (See Applicant Specification paragraph 99)

“Account holding customers of the first PCB and/or the second PCB may gain access to their account through, among other mechanisms, an instance of a digital wallet downloadable onto a computing device of the respective customers. Example digital wallets of two customers of the first PCB are represented symbolically as DW 330-A and DW 330-B. Example digital wallets of two customers of the second PCB are represented symbolically as DW 330-C and DW 330-D. Account holding customers of the first PCB and/or the second PCB may exchange CBDC reflected in their respective digital wallets for fiat-currency or other CBDC by presenting or syncing (e.g., via IOT, Bluetooth, Zigbee, Wi-Fi, mesh networking, etc.) digital wallet information (e.g., a QR code, a serial number, an ID, etc.) to a bank, ATM, or other exchange portal such as ATM 332.” (See Applicant Specification paragraph 101)

“In some embodiments of system 300-3, a PCB comprises separate servers operating as separate nodes of the PCB node, wherein each separate node is associated with a different type of CBDC that is transactable within the system.” (See Applicant Specification paragraph 137)

“In some embodiments of system 300-3, the separate servers are physically separate servers. In some embodiments of system 300-3, the separate servers are virtual servers that are logically separate servers.” (See Applicant Specification paragraph 138)

“In some embodiments of system 300-3, system 300-3 may further comprise a digital wallet application, instances of the digital wallet application being downloadable onto a computing device and associated with one or more of: a banking entity and a customer of a banking entity (including an NPB). Each PCB may be associated with a single digital wallet, and the single digital wallet may be operatively coupled, via the transaction management utility, to one or more of: the consortium blockchain, one or more geo-blockchains, and one or more subchain blockchains.” (See Applicant Specification paragraph 139)

“In some embodiments of system 300-3, system 300-3 may further comprise a digital wallet application, instances of the digital wallet application being downloadable onto a computing device and associated with one or more of: a banking entity and a customer of banking entity (including an NPB). Each PCB may be associated with a plurality of digital wallets, and further wherein each digital wallet of the plurality of digital wallets may be operatively coupled, via the transaction management utility to only one of: the consortium blockchain, a single geo-blockchain, and a single subchain blockchain.” (See Applicant Specification paragraph 140)

“FIG. 6 depicts a block diagram of an example computer system 600 in which various of the embodiments described herein may be implemented. The computer system 600 includes a bus 602 or other communication mechanism for communicating information, one or more hardware processors 604 coupled with bus 602 for processing information. Hardware processor(s) 604 may be, for example, one or more general purpose microprocessors.” (See Applicant Specification paragraph 149)

“The computer system 600 also includes a main memory 606, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 602 for storing information and instructions to be executed by processor 604. Main memory 1006 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 604. Such instructions, when stored in a storage media accessible to processor 604, render computer system 600 into a special-purpose machine that is customized to perform the operations specified in the instructions.” (See Applicant Specification paragraph 150)

“The computer system 600 further includes a read only memory (ROM) 1008 or other static storage device coupled to bus 602 for storing static information and instructions for processor 604.  A storage device 610, such as a magnetic disk, optical disk, or USB thumb drive (Flash drive), etc., is provided and coupled to bus 602 for storing information and instructions. For enhanced security, in some embodiments storage at a node is embodied in ROM only.” (See Applicant Specification paragraph 151)
“The computer system 600 may be coupled via bus 602 to a display 612, such as a liquid crystal display (LCD) (or touch screen), for displaying information to a computer user. An input device 614, including alphanumeric and other keys, is coupled to bus 602 for communicating information and command selections to processor 604. Another type of user input device is cursor control 616, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 604 and for controlling cursor movement on display 612. In some embodiments, the same direction information and command selections as cursor control may be implemented via receiving touches on a touch screen without a cursor (e.g., via a touch enabled smartphone).” (See Applicant Specification paragraph 152)

The computing system 600 may include a user interface component to implement a GUI that may be stored in a mass storage device as executable software codes that are executed by the computing device(s). This and other modules may include, by way of example, components, such as software components, object-oriented software components, class components and task components, processes, functions, attributes, procedures, subroutines, segments of program code, firmware, microcode, circuitry, data, databases, data structures, tables, arrays, and variables.” (See Applicant Specification paragraph 153) 

“The computer system 600 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 600 to be a special purpose machine. According to one embodiment, the techniques herein are performed by computer system 600 in response to processor(s) 604 executing one or more sequences of one or more instructions contained in main memory 606. Such instructions may be read into main memory 1006 from another storage medium, such as storage device 610. Execution of sequences of instructions contained in main memory 606 causes processor(s) 604 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions.” (See Applicant Specification paragraph 155)

“The term “non-transitory media,” and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion. Such non-transitory media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 610. Volatile media includes dynamic memory, such as main memory 606. Common forms of non-transitory media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge, and networked versions of the same.” (See Applicant Specification paragraph 156)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 11 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 4-10, 12, 14-20, 22 and 24-30 further define the abstract idea that is presented in the respective independent Claims 1, 11 and 21 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.   Claims 2, 12 and 22 further recite another digital wallet held by another user of the first commercial bank.  Claims 5, 15, and 25 further recite a second digital wallet. Claims 6, 16 and 26 further recite one or more of a Bluetooth, IoT, Wi-Fi, and mesh networking connection. These additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 4-12, 14-22, 24-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 4-12, 14-22, 24-30  are rejected under 35 U.S.C. 103 as being unpatentable over Cadet (US PG Pub. 2021/0233170) (“Cadet”) in view of Grassadonia et al. (US PG Pub. 2019/0034888) (“Grassadonia”)

Regarding Claim 1, Cadet discloses the following:
A system comprising:
an application server maintained by a first commercial bank, the application server configured to (a) receive a transaction request from a first user’s digital wallet, and (b) issue a command causing at least one of a plurality of blockchains to execute a transaction in response to the transaction request; (See Cadet paragraphs 12, 19-21, 31-36, 45, 48-49)  
a first subchain blockchain hosted by the first commercial bank, wherein the first subchain blockchain is operatively coupled with (1) a second subchain blockchain hosted by one or more of the first bank and a second commercial bank, (2) a first consortium blockchain dedicated to transactions involving a first type of central bank digital currency (“CBDC”), the first consortium blockchain hosted on a plurality of nodes at least one of which being maintained by the first commercial bank and at least one of which being maintained by the second commercial bank, and (3) a second consortium blockchain dedicated to transactions involving a second type of CBDC, the second consortium blockchain hosted on a plurality of nodes at least one of which being maintained by the first commercial bank and at least one of which being maintained by the second commercial bank; (See Cadet Abstract paragraphs 3, 12-18, 19-21, 27-38)
wherein the transaction request received from the first user is generated through one or more of (a) a digital wallet made available to the first user by the first commercial bank, the digital wallet operatively couplable with any one or more accounts at one or more of the first commercial bank, the second commercial bank and any other participating commercial bank, and (b) a digital wallet made available to the first user by a third party and which is operatively couplable with one or more of the first subchain blockchain of the first commercial bank and the second subchain blockchain of the second commercial bank; and  (See Cadet paragraphs 19, 29-34, 38)
wherein the blockchain to which the application server issues a command is based on one or more details of the transaction request; and (See Cadet paragraphs 20-21, 31-34, 38, 45, 48-50)
wherein the transaction request is received through (1) a communication transmitted from the first user’s digital wallet to the application server, (2) a communication transmitted from the first user’s digital wallet to the application server through a syncing operation between the user’s digital wallet and one or more of an ATM unit, a digital wallet of another user, a digital wallet of a participating commercial bank, and a bank teller terminal device. (See Cadet paragraphs 19-23, 45, 48-50)
Cadet discloses her invention as to a method for modification of a balance associated with a blockchain account on a plurality of cross-border digital currency (CBDC) systems includes establishing, by a CBDC system, via an integrated Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account. (See Cadet Abstract) The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet Abstract)  
Cadet discloses that central banks are issuing digital currency using their own block chain networks (e.g., instead of or in addition to issuing conventional currency, such as dollars or euro). (See Cadet paragraph 3 – each central bank issuing digital currency on their own block chain networks, each bank operating a separate [consortium] blockchain, here first bank with a first blockchain with their own type of CBDC and a second [and potentially any number of] banks with a second [or plurality of] blockchains and second [or plurality of] types of CBDCs]) Centralized, traceable digital current [sic] provides a controlled and cost-effective way of distributing money. (See Cadet paragraph 3) A Central Bank Digital Currency (CBDC) exists when a country’s Central Bank or Monetary Authority issues sovereign currency on a blockchain-based network via tokenization capabilities (i.e., CBDC), when a Central Bank Digital Currency is accepted by the country’s regulatory and legal frameworks as a “Legal Tender”; and when the CBDC represents the country’s sovereign currency with a 1 to 1 ratio, fully managed by the Central Bank. (See Cadet paragraph 3 – central banks manage their own blockchains with their own CBDCs via tokenization, each blockchain as a different CBDC)
Further, in some embodiments, the method allows for the customization of a wallet (e.g., blockchain account) on both Party A’s CBDC system and Party B’s CBDC system and may allow for the hybrid integration allowing a Non-Blockchain Banking System to access both fiat-based accounts and a CBDC System or to access both representative money accounts and the CBDC system. (See Cadet paragraph 19 – Party A’s CBDC system [first subchain blockchain hosted by bank #1; Party B’s CBDC system [second subchain hosted by one or more of first bank and second bank – here, bank #2) Cross-border payments may be performed via regulated financial services providers with their end users engaging via a software application or an online portal or with branch visits. (See Cadet paragraph 20) Cross-border payments may be managed via multi-account recording and an optional netting mechanism. (See Cadet paragraph 20)
Cadet further discloses an embodiment of a method for the modification of a balance associated with a blockchain account on a plurality of cross-border digital currency (CBDC) systems. (See Cadet paragraph 29 and Fig. 2A) The method includes establishing by a CBDC system, via a integrated, Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account. (See Cadet paragraph 29) The method includes assigning, by the CBDC system, to a user application, a token in a blockchain. (See Cadet paragraph 29 – each token tracks to an assigned CBDC) The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet paragraph 29) The method includes executing, by the CBDC system, in the blockchain, a smart contract transaction associated with the banking transaction and includes directing, by the CBDC system, via the integrator mechanism, the fiat-based account to modify an account identified in the request for the banking transaction in accordance with the smart contract transaction. (See Cadet paragraph 29)
Referring to Fig. 2A, the method includes an integrated APL based digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account where in one embodiment, a bank maintains the CBDC system and in another the CBDC system is maintained by an entity that provides a bank with access to the CBDC system. (See Cadet paragraph 30)  
The method also includes assigning, by the CBDC system, to a user application, a token in a blockchain. (See Cadet paragraph 31) In one embodiment, a bank maintains the blockchain and in another, a bank maintains a computing device in a plurality of computing devices and in yet another embodiment, the CBDC system executes a blockchain management engine that manages blockchain-related transactions on behalf of users (including user such as banks). (See Cadet paragraph 31 – blockchain is maintained by a bank, bank maintains a computing device in a plurality of computing devices [plurality of nodes in blockchain]; first and second consortium blockchains with a plurality of nodes) The token associated the user application with a blockchain-based account. (See Cadet paragraph 32)
The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet paragraph 33) In one embodiment, a user of the user application inputs into the user application (e.g., via the user interface) an instruction to use the issued blockchain token to transfer funds from the blockchain account to the fiat-based account, or vice versa; the transaction may require a cross-border transfer of funds where the request may include an identification of a request for a multi-currency transaction. (See Cadet paragraph 33) The user application may transmit the identification of the token and the identification of the request for a banking transaction to the CBDC system. (See Cadet paragraph 33) In further reference to Fig. 2B, an embodiment of a method for modification of a balance associated a blockchain account on a plurality of cross-border digital currency (CBDC) systems. (See Cadet paragraph 38) 
The method includes establishing, by a CBDC system, via an integrated, Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a representative money account (e.g., credit cards, checks, or other such instruments). (See Cadet paragraph 38) 
The method includes assigning, by the CBDC system, to a user application, a token in a blockchain and includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an indication of a request for a banking transaction and an identification of a request for a credit card transaction and may include an identification of a request for a multi-currency transaction. (See Cadet paragraph 38 – each CBDC system assigns a token in the blockchain which includes an identification of a request for a transaction and may include identification of a currency)
The further limitations of a first consortium blockchain dedicated to transactions involving a first type of CBDC and a second consortium blockchain involving a second type of CBDC is nothing more than a design choice as a subchain may be configured to process whichever transactions it is configured to process, thus it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Cadet to allow for whatever configuration for processing desired.
While Cadet discloses the invention as disclosed as to the transaction request being received via a communication from a user’s digital wallet to a server and to an application, it does not further fully disclose communications between the user’s digital wallet and a digital wallet of another, a digital wallet of a participating commercial bank and a bank teller terminal device, though Cadet does disclose that cross-border payments may be made through a branch visit, which implies use of a bank teller terminal device.
Grassadonia discloses his invention as to a payment service for providing financial transactions between a customer and merchant wherein the customer can pay in any currency and the merchant can be paid in any currency. (See Grassadonia Abstract) Further, the technology supports payment using cryptocurrency while improving the transaction to provide anonymity, and reducing delays in processing. (See Grassadonia Abstract)
Grassadonia further discloses that a customer may desire to receive an instance of a payments application, such as a mobile wallet application, from the payment service and that in response the payment service may provide instances of the application back to the customer device. (See Grassadonia paragraph 44) Figure 1B also discloses that a transaction can be between a first and second user’s operating devices which can each be a computing device with an application provided by the payment service executing thereon. (See Grassadonia paragraph 46) In some embodiments, the application can be a point of sale application. (See Grassadonia paragraph 46) In some embodiments, the application can be a mobile wallet application and in some embodiments the application can be an application provided by a third party capable of accessing at least one payment account. (See Grassadonia paragraph 46) Fig. 1B illustrates the broader concept that the present technology contemplates that currency can be from any party of any of a merchant, user, bank, etc. to any other party using the innovations described. (See Grassadonia paragraph 47)
Grassadonia further discloses that the mobile payment application can include an electronic wallet application, money transfer application or any other application having an account identifier that is linked to one or more payment cards and/or bank accounts and can be used by the owner of the mobile device to initiate transactions, which can include traditional purchase transactions between customers and merchants or service providers, person-to-person transactions and the like. (See Grassadonia paragraph 62)  
The example mobile device may be utilized via NFC communications, or via use of software on the mobile device to send messages through web forms, applications, APIs or messaging applications. (See Grassadonia paragraph 64) Payment cards, whether internal or external can be presented to a merchant to be read, or a card number can be entered into a terminal under the control of the merchant or under the control of the customer. (See Grassadonia paragraph 64) The point of sale transaction can be initiated by the customer interacting with the merchant directly, by the customer using a customer device to remotely communicate with a merchant via the payment service, by the customer interacting directly with the POS device or by another known mechanism. (See Grassadonia paragraphs 65 and 74)
In some embodiments, the transaction can be performed in multiple parts or be modified so both the customer and merchant communicate with the payment service directly or the transaction can be conducted as a more traditional peer-to-peer transaction common in cryptocurrency transfers. (See Grassadonia paragraphs 112-113) For example, the cryptocurrency wallet of the customer could sent a message to transfer cryptocurrency to cryptocurrency wallet of the payment service and then to the cryptocurrency wallet of the merchant profile. (See Grassadonia paragraph 112) The principles addressed in Grassadonia are disclosed to be applicable to transactions between any two parties transferring currency, including transfers between peers, employers and employees. (See Grassadonia paragraph 118)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.
Regarding Claim 11, this method claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Cadet discloses the following:
A nontransitory computer readable storage medium including instructions which, when executed by one or more processors of a system, cause the system to perform a method comprising: (See Cadet paragraphs 39, 41-43)
Regarding Claim 21, Cadet discloses the following:
A method, comprising:
operating an application server maintained by a first commercial bank to (a) receive a transaction request from a first user’s digital wallet, and (b) issue a command causing at least one of a plurality of blockchains to execute a transaction in response to the transaction request; (See Cadet paragraphs 12, 19-21, 23, 30-36, 39-43, 45, 48-50)  
operating a first subchain blockchain at a server hosted by the first commercial bank, wherein the first subchain blockchain is operatively coupled with (1) a second subchain blockchain hosted by one or more of the first bank and a second commercial bank, (2) a first consortium blockchain dedicated to transactions involving a first type of central bank digital currency (“CBDC”), the first consortium blockchain hosted on a plurality of nodes at least one of which being maintained by the first commercial bank and at least one of which being maintained by the second commercial bank, (3) a second consortium blockchain dedicated to transactions involving a second type of CBDC, the second consortium blockchain hosted on a plurality of nodes at least one of which being maintained by the first commercial bank and at least one of which being maintained by the second commercial bank; (See Cadet Abstract and paragraphs 3, 12-18, 19-20, 23, 27-38)
wherein the transaction request received by the application server from the first user is generated through one or more of (a) a digital wallet made available to the first user by the first commercial bank, the digital wallet operatively couplable with any one or more accounts at one or more of the first commercial bank, the second commercial bank and any other participating commercial bank, and (b) a digital wallet made available to the first user by a third party and which is operatively couplable with one or more of the first subchain blockchain of the first commercial bank and the second subchain blockchain of the second commercial bank; and  (See Cadet paragraphs 19, 23, 29-34, 38-43, 45, 48-50)
wherein the blockchain to which the application server issues a command is based on one or more details of the transaction request; and (See Cadet paragraphs 20-21, 23, 30-34, 38-43, 45, 48-50)
wherein the transaction request is received by the application server through (1) a communication transmitted from the first user’s digital wallet to the application server, (2) a communication transmitted from the first user’s digital wallet to the application server through a syncing operation between the user’s digital wallet and one or more of an ATM unit, a digital wallet of another user, a digital wallet of a participating commercial bank, and a bank teller terminal device. (See Cadet paragraphs 19-23, 30-31, 39-43, 45, 48-50)
Cadet discloses her invention as to a method for modification of a balance associated with a blockchain account on a plurality of cross-border digital currency (CBDC) systems includes establishing, by a CBDC system, via an integrated Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account. (See Cadet Abstract) The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet Abstract)  
Cadet discloses that central banks are issuing digital currency using their own block chain networks (e.g., instead of or in addition to issuing conventional currency, such as dollars or euro). (See Cadet paragraph 3 – each central bank issuing digital currency on their own block chain networks, each bank operating a separate [consortium] blockchain, here first bank with a first blockchain with their own type of CBDC and a second [and potentially any number of] banks with a second [or plurality of] blockchains and second [or plurality of] types of CBDCs])) Centralized, traceable digital current [sic] provides a controlled and cost-effective way of distributing money. (See Cadet paragraph 3) A Central Bank Digital Currency (CBDC) exists when a country’s Central Bank or Monetary Authority issues sovereign currency on a blockchain-based network via tokenization capabilities (i.e., CBDC), when a Central Bank Digital Currency is accepted by the country’s regulatory and legal frameworks as a “Legal Tender”; and when the CBDC represents the country’s sovereign currency with a 1 to 1 ratio, fully managed by the Central Bank. (See Cadet paragraph 3 – central banks manage their own blockchains with their own CBDCs via tokenization, each blockchain as a different CBDC)
Further, in some embodiments, the method allows for the customization of a wallet (e.g., blockchain account) on both Party A’s CBDC system and Party B’s CBDC system and may allow for the hybrid integration allowing a Non-Blockchain Banking System to access both fiat-based accounts and a CBDC System or to access both representative money accounts and the CBDC system. (See Cadet paragraph 19 - Party A’s CBDC system [first subchain blockchain hosted by bank #1; Party B’s CBDC system [second subchain hosted by one or more of first bank ond second bank – here, bank #2) Cross-border payments may be performed via regulated financial services providers with their end users engaging via a software application or an online portal or with branch visits. (See Cadet paragraph 20) Cross-border payments may be managed via multi-account recording and an optional netting mechanism. (See Cadet paragraph 20)
Cadet further discloses an embodiment of a method for the modification of a balance associated with a blockchain account on a plurality of cross-border digital currency (CBDC) systems. (See Cadet paragraph 29 and Fig. 2A) The method includes establishing by a CBDC system, via a integrated, Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account. (See Cadet paragraph 29) The method includes assigning, by the CBDC system, to a user application, a token in a blockchain. (See Cadet paragraph 29 – each token tracks to an assigned CBDC) The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet paragraph 29) The method includes executing, by the CBDC system, in the blockchain, a smart contract transaction associated with the banking transaction and includes directing, by the CBDC system, via the integrator mechanism, the fiat-based account to modify an account identified in the request for the banking transaction in accordance with the smart contract transaction. (See Cadet paragraph 29)
Referring to Fig. 2A, the method includes an integrated APL based digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a fiat-based account where in one embodiment, a bank maintains the CBDC system and in another the CBDC system is maintained by an entity that provides a bank with access to the CBDC system. (See Cadet paragraph 30)  
The method also includes assigning, by the CBDC system, to a user application, a token in a blockchain. (See Cadet paragraph 31) In one embodiment, a bank maintains the blockchain and in another, a bank maintains a computing device in a plurality of computing devices and in yet another embodiment, the CBDC system executes a blockchain management engine that manages blockchain-related transactions on behalf of users (including user such as banks). (See Cadet paragraph 31 – blockchain is maintained by a bank, bank maintains a computing device in a plurality of computing devices [plurality of nodes in blockchain]; first and second consortium blockchains with a plurality of nodes) The token associated the user application with a blockchain-based account. (See Cadet paragraph 32)
The method includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an identification of a request for a banking transaction and an identification of the token. (See Cadet paragraph 33) In one embodiment, a user of the user application inputs into the user application (e.g., via the user interface) an instruction to use the issued blockchain token to transfer funds from the blockchain account to the fiat-based account, or vice versa; the transaction may require a cross-border transfer of funds where the request may include an identification of a request for a multi-currency transaction. (See Cadet paragraph 33) The user application may transmit the identification of the token and the identification of the request for a banking transaction to the CBDC system. (See Cadet paragraph 33) In further reference to Fig. 2B, an embodiment of a method for modification of a balance associated a blockchain account on a plurality of cross-border digital currency (CBDC) systems. (See Cadet paragraph 38) 
The method includes establishing, by a CBDC system, via an integrated, Application Programming Interface-based, digital currency integrator mechanism, a peer-to-peer bi-lateral payment agreement with a representative money account (e.g., credit cards, checks, or other such instruments). (See Cadet paragraph 38) 
The method includes assigning, by the CBDC system, to a user application, a token in a blockchain and includes receiving, by a messaging layer integrated into the CBDC system, from the user application, an indication of a request for a banking transaction and an identification of a request for a credit card transaction and may include an identification of a request for a multi-currency transaction. (See Cadet paragraph 38 – each CBDC system assigns a token in the blockchain which includes an identification of a request for a transaction and may include identification of a currency)
The further limitations of a first consortium blockchain dedicated to transactions involving a first type of CBDC and a second consortium blockchain involving a second type of CBDC is nothing more than a design choice as a subchain may be configured to process whichever transactions it is configured to process, thus it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Cadet to allow for whatever configuration for processing desired.
While Cadet discloses the invention as disclosed as to the transaction request being received via a communication from a user’s digital wallet to a server and to an application, it does not further fully disclose communications between the user’s digital wallet and a digital wallet of another, a digital wallet of a participating commercial bank and a bank teller terminal device, though Cadet does disclose that cross-border payments may be made through a branch visit, which implies use of a bank teller terminal device.
Grassadonia discloses his invention as to a payment service for providing financial transactions between a customer and merchant wherein the customer can pay in any currency and the merchant can be paid in any currency. (See Grassadonia Abstract) Further, the technology supports payment using cryptocurrency while improving the transaction to provide anonymity, and reducing delays in processing. (See Grassadonia Abstract)
Grassadonia further discloses that a customer may desire to receive an instance of a payments application, such as a mobile wallet application, from the payment service and that in response the payment service may provide instances of the application back to the customer device. (See Grassadonia paragraph 44) Figure 1B also discloses that a transaction can be between a first and second user’s operating devices which can each be a computing device with an application provided by the payment service executing thereon. (See Grassadonia paragraph 46) In some embodiments, the application can be a point of sale application. (See Grassadonia paragraph 46) In some embodiments, the application can be a mobile wallet application and in some embodiments the application can be an application provided by a third party capable of accessing at least one payment account. (See Grassadonia paragraph 46) Fig. 1B illustrates the broader concept that the present technology contemplates that currency can be from any party of any of a merchant, user, bank, etc. to any other party using the innovations described. (See Grassadonia paragraph 47)
Grassadonia further discloses that the mobile payment application can include an electronic wallet application, money transfer application or any other application having an account identifier that is linked to one or more payment cards and/or bank accounts and can be used by the owner of the mobile device to initiate transactions, which can include traditional purchase transactions between customers and merchants or service providers, person-to-person transactions and the like. (See Grassadonia paragraph 62)  
The example mobile device may be utilized via NFC communications, or via use of software on the mobile device to send messages through web forms, applications, APIs or messaging applications. (See Grassadonia paragraph 64) Payment cards, whether internal or external can be presented to a merchant to be read, or a card number can be entered into a terminal under the control of the merchant or under the control of the customer. (See Grassadonia paragraph 64) The point of sale transaction can be initiated by the customer interacting with the merchant directly, by the customer using a customer device to remotely communicate with a merchant via the payment service, by the customer interacting directly with the POS device or by another known mechanism. (See Grassadonia paragraphs 65 and 74)
In some embodiments, the transaction can be performed in multiple parts or be modified so both the customer and merchant communicate with the payment service directly or the transaction can be conducted as a more traditional peer-to-peer transaction common in cryptocurrency transfers. (See Grassadonia paragraphs 112-113) For example, the cryptocurrency wallet of the customer could sent a message to transfer cryptocurrency to cryptocurrency wallet of the payment service and then to the cryptocurrency wallet of the merchant profile. (See Grassadonia paragraph 112) The principles addressed in Grassadonia are disclosed to be applicable to transactions between any two parties transferring currency, including transfers between peers, employers and employees. (See Grassadonia paragraph 118)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.

Regarding Claims 2, 12 and 22, these substantially similar claims recite the limitations of Claims 1, 11 and 21 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein, the command issued by the application server causes the first subchain blockchain to execute the transaction, where a detail of the transaction request defines a proposed transaction involving a transfer of the first type of CBDC from the first user’s digital wallet with the first commercial bank into another digital wallet held by another user of the first commercial bank. (See Cadet paragraphs 3-4, 12-20, 23, 27-38)

Regarding Claims 4, 14 and 24, these substantially similar claims recite the limitations of Claims 1, 11 and 21 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein, responsive to a detail of the transaction request defines a proposed transaction involving a transfer of the first type of CBDC from the first user’s digital wallet with the first commercial bank into another digital wallet held by another user at a second commercial bank, the application server issues one or more commands (1) causing the first subchain blockchain to execute a first subtransaction that debits a designated amount of the first type of CBDC from the first user’s digital wallet with the first commercial bank, (2) the second subchain blockchain to completion of the first subtransaction and the second subtransaction, the transaction. (See Cadet paragraphs 3, 12-20, 23, 29-35, 59)

Regarding Claims 5, 15 and 25, these substantially similar claims recite the limitations of Claims 1, 11 and 21 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet in view of Grassadonia discloses the following:
wherein, responsive to a detail of the transaction request defines a proposed transaction involving an exchange of a designated amount of the first type of CBDC in the first user’s digital wallet for an amount of the second type of CBDC held in a second digital wallet, the application server  transaction; (See Cadet paragraphs 3, 12-20, 23, 29-35, 59)
wherein the corresponding amount of the second type of CBDC is determined based on a predefined exchange rate between the first type of CBDC and the second type of CBDC; and 
wherein the second digital wallet is held by at least one of the first commercial bank, another commercial bank, and another user; and (See Cadet paragraphs 12-20, 23, 29-35)
wherein the commercial bank providing the second digital wallet imposes a fee for the exchange.
While Cadet discloses the invention, Cadet does not further disclose settling the transaction in accordance with a predefined time interval or imposing a fee for the exchange.
Grassadonia further discloses that the payment service can also add a transaction fee on top of the transaction to be paid to the payment service. (See Grassadonia paragraph 77) Grassadonia further discloses that that cryptocurrency transactions between a customer and a merchant are centrally managed, aggregated and traded at computer generated time intervals and as per user preferences. (See Grassadonia paragraph 141)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.

Regarding Claims 6, 16 and 26, these substantially similar claims recite the limitations of Claims 3, 9 and 23 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet in view of Grassadonia discloses the following:
wherein when one or more of the first subchain blockchain, the first consortium blockchain, the second subchain blockchain, and the second consortium blockchain are offline, a transaction between two digital wallets may be processed offline, in whole or in part, over one or more of a Bluetooth, IoT, Wi-Fi, and mesh networking connection established between the two digital wallets; and 
wherein when the one or more of the first subchain blockchain, the first consortium blockchain, the second subchain blockchain, and the second consortium blockchain are back online, one or more transaction details of the transaction processed offline are transmitted to the application server and reflected in an update to one or more of the first subchain blockchain, the first consortium blockchain, the second subchain blockchain, and the second consortium blockchain; and 
wherein any amounts received by a digital wallet during a transaction that is processed offline are restricted from being used in subsequent transactions until the offline transaction is validated by one or more of the first subchain blockchain and the second subchain blockchain.
In addition to the rejections above as if recited herein in full, Grassadonia further discloses that during a transaction, POS device can determine transaction information describing the transaction and can send the transaction information to the payment service over the network, either substantially contemporaneously with the conducting of the transaction (in the case of online transactions) or later when POS device is in the online mode (in the case of offline transactions). (See Grassadonia paragraph 33)  In an offline transaction, the POS device may store one or more characteristics associated with the transaction (i.e., the transaction information) such as a cost of the transaction, a time of day at which the transaction occurred, a day of the week at which the transaction occurred, a location at which the transaction took place, an item the customer obtained, an identity and/or contact information of the customer and a payment instrument used in the transaction. (See Grassadonia paragraph 34)
After conducting an offline transaction with customer, the POS device may provide the stored information (or some subset of it) to the payment service over the network.  (See Grassadonia paragraph 34) The network may represent any one or more of wired or wireless networks, such as a Wi-Fi network, a cellular network, or the like. (See Grassadonia paragraph 34) In an online transaction, POS device may send this information to payment service over network 110 substantially contemporaneously with the transaction with the customer. (See Grassadonia paragraph 34)  
After the merchant receives the payment information from the customer, the merchant may send respective authorization requests, along with information regarding the respective transactions, to payment service. (See Grassadonia paragraph 35) The payment service may include payment processing service, merchant profiles, and customer profiles. (See Grassadonia paragraph 35) 
The payment processing service may function to receive the information regarding a transaction from POS device of the merchant and attempt to authorize the payment instrument used to conduct the transaction. (See Grassadonia paragraph 36) Payment processing service may then send an indication of whether the payment instrument has been approved or declined back to POS device. (See Grassadonia paragraph 36) In transactions involving cryptocurrency, payment service 108 can communicate over networks with cryptocurrency network 145. (See Grassadonia paragraph 39) Such networks can include, for example, the Bitcoin network, the Ethereum network, etc. (See Grassadonia paragraph 39) Once a transaction has been validated, cryptocurrency network can approve the transaction by writing the transaction to the blockchain. (See Grassadonia paragraph 39)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.

Regarding Claims 7, 17 and 27, these substantially similar claims recite the limitations of Claims 1, 14 and 21 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet in view of Grassadonia discloses the following:
wherein the first commercial bank imposes, via the application server, restrictions including one or more of: (1) limiting access to one or more transaction details of a processed transaction to the first commercial bank and the users involved in the transaction, (2) limiting transactions to those in amounts beneath a predetermined threshold, and (3) limiting the number of transactions a given user can request within a predetermined period of time.
In addition to the rejections above as if recited herein in full, Grassadonia further discloses that the payment service can record transactions taking place within the payment service involving cryptocurrency until the number of transactions has exceeded a determined limit (limit could be a number of transactions, storage space allocation for a number of transactions or any other limit). (See Grassadonia paragraph 104)   
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.

Regarding Claim 8, 18 and 28, these substantially similar claims recite the limitations of Claims 1, 11 and 21 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet in view of Grassadonia discloses the following:
wherein, responsive to a detail of the transaction request defines a proposed transaction involving an exchange of a designated amount of the first type of CBDC in the user’s digital wallet for an amount of a first type of fiat currency or a second type of fiat currency, the application server issues (1) a command causing one or more of the first subchain blockchain and the second subchain blockchain to execute a first subtransaction causing the designated amount of the first type of CBDC to be debited from a digital wallet of the user configured to hold the first type of CBDC, (2) a command initiating, simultaneously with the first transaction, a corresponding amount of the first type of fiat currency or the second type of fiat currency to be provided to the user, and (3) issue a command causing (a) one or more of the first subchain blockchain, the second subchain blockchain, and the first consortium blockchain to settle, in real-time, upon completion of the first subtransaction, the proposed transaction, or (b) one or more of a non-blockchain supported system and a legacy system of the first commercial bank to settle the proposed transaction in accordance with a predefined time interval; (See Cadet paragraphs 3, 12-20, 23, 29-35, 59)
wherein the corresponding amount of the first type of fiat currency or the second type of fiat currency is determined based on a predefined exchange rate between the first type of CBDC and the first type of fiat currency or the second type of fiat currency.  (See Cadet paragraphs 12-20, 23, 29-35)
While Cadet discloses the invention, Cadet does not further disclose settling the transaction in accordance with a predefined time interval.
Grassadonia further discloses that that cryptocurrency transactions between a customer and a merchant are centrally managed, aggregated and traded at computer generated time intervals and as per user preferences. (See Grassadonia paragraph 141)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method for modifying a balance associated with a blockchain account on a plurality of CBDC systems as taught by Cadet with the disclosure of providing financial transactions between a customer and merchant via a mobile wallet application and using a mobile device via NFC communications, a POS, direct merchant interaction, via the payment service or another known mechanism as taught by Grassadonia in order to remove barriers to transactions.

Regarding Claim 9 and 19, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein a transaction request may be submitted by account holders and commercial banking partners of the first commercial bank. (See Cadet paragraphs 29-33)

Regarding Claim 10 and 20, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein one or more of account holders and commercial banking partners of the first commercial bank submit transaction requests using a digital wallet or API configured to transmit the transaction requests to the application server maintained by the first commercial bank. (See Cadet paragraphs 5-6, 29-33)

Regarding Claim 29, this claim recites the limitations of Claim 21 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein a transaction request is submitted by one or more of an account holder and a commercial banking partner of the first commercial bank. (See Cadet paragraphs 29-33)

Regarding Claim 30, this claim recites the limitations of Claim 21 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Cadet discloses the following:
wherein one or more of account holder and commercial banking partner of the first commercial bank submit the transaction request using a digital wallet or API configured to transmit the transaction requests to the application server maintained by the first commercial bank. (See Cadet paragraphs 5-6, 29-33)

Response to Arguments
Applicant's arguments filed on October 27, 2022 have been fully considered and are persuasive in part as fully disclosed below.

As to the Claim Interpretations of Record:
	Examiner has evaluated Applicant’s amendments and has revised the claim interpretation section accordingly, as fully disclosed in the rejection in chief. (See Applicant’s Arguments dated 10/27/2022, page 14)

As to the Claim Objections of Record:
Applicant is thanked for the corrections made to obviate the claim objections as to Claims 7, 17 and 27 of record.  As such the claim objections have been withdrawn, however the objections as to Claims 6, 16 and 26 are pending. (See Applicant’s Arguments dated 10/27/2022, page 15)

As to the 112 Claim Rejections of Record:
	Applicant is thanked for the amendments to cure the issues previously raised and the rejections have been withdrawn. (See Applicant’s Arguments dated10/27/2022, page 15) 



As to the 103 Claim Rejections of Record:
Based on the amendments made and arguments presented, Examiner has updated the 103 rejection in order to more clearly disclose how the prior art discloses the claims, as fully disclosed above. (See Applicant’s Arguments dated 10/27/2022, pages 15-17)
Further, Examiner notes that the only disclosure in Applicant’s specification related to a blockchain processing only one type of CBDC is as follows:
“Embodiments of system 300-3 may further include a plurality of subchain blockchains comprising one or more subchain blockchain nodes, each subchain blockchain associated with a PCB of the one or more PCBs. Each subchain blockchain may be operatively coupled with the one or more PCB nodes in the consortium block chain that are associated with the respective PCB of the one or more PCBs. Each PCB may maintain multiple subchains, one or more of which may be configured to process transactions involving a first type of CBDC but not other types of CBDC, while other one or more of which may be configured to process transactions involving a second type of CBDC but not other types of CBDC (e.g., not the first type of CBDC). Alternatively or additionally, in some embodiments, a single subchain may be configured to process transactions involving multiple types of CBDC.” (See Applicant Specification paragraph 107)

Thus, it is clear that the mechanism by which one subchain versus another subchain may be processing a first type of CBDC versus a second type of CBDC is nothing more than if it is configured to do so.

As to the 101 Claim Rejections of Record:
	Examiner acknowledges Applicant’s arguments, however also notes that the arguments that Applicant offers for the integration into a practical application are not commensurate with the actual limitations claimed.  There is not a specific showing of a technological advance in the claims, even as amended.  (See Applicant’s Arguments dated 10/27/2022, pages 17-20) Accordingly, the 101 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 19, 2022